Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No embodiment shows the combination of the species of FIG. 3 and 4, which is claimed in each of claims 18 and 26 as having a variable frequency drive connected to an electrical grid and to an alternator, and a battery connected to the alternator.  Note FIG. 3 shows the species claimed in claim 16 and FIG. 4 shows the species of claim 17.  No original claim supports the newly claimed combination.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitation "the electric power source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 will be treated as depending from claim 23 which first recites “an electric power source” in line 3.

Claim 26 recites the limitation "the electric power source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 will be treated as depending from claim 23 which first recites “an electric power source” in line 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent Publication FR 2324895 A1 (the ‘895 application hereinafter).
For claims 14 and 22, the ‘895 application teaches a method of operating a hydraulic machine (turbine-pump unit: translation, line 13) for controlling a transition between a pump mode and a turbine mode of the hydraulic machine, the method comprising applying a hydraulic torque and an electric torque to the hydraulic machine during the transition to control a rotational speed of the hydraulic machine during the transition (see translation, lines 56-60 and 70-73). 

Lines 123-125 describe the joint implementation of the electrical and hydraulic means on the machine during the start-up (transition).
For claims 15 and 23, at least lines 101-104 imply the use of feedback control since the speed of the turbine is a variable upon which an action (applying hydraulic torque) needs to be taken, the power source being implied as well to power the controller.  

Claim(s) 14-15 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization Publication WO2005/073550 A1 (Schechner hereinafter).
Schechner describe powering the startup converters from the utility grid in at least line 123-126 of the translation.  Alternatively, the power generated by the use of an already functioning turbine is described in lines 140-146 so as to not consume power from the network.  
Schechner further describes the known use of a controller for operating the guide vanes of the pump turbine in lines 158-168 of the translation to control the turbine speed up to the synchronization of the motor generator.  
Together, in lines 282-285, Schechner teach the use of hydraulic torque being applied to the turbine after a certain time, speed or torque applied from the start-up converters, which were previously only used in the pump start-up mode.  Lines 294-295 indicate the application of hydraulic torque and electrical torque can happen together to shorten the time for achieve synchronous speed, or even the hydraulic torque can be applied before the electrical torque (lines 306-307).
Lines 332-333 indicates the start-up converters include both an electrical motor and a frequency converter or an asynchronous motor.  Lines 333-336 discuss an alternative use of an integrated 
As the synchronization speed is achieved, the power is supplied to the power grid as disclosed in lines 406-407 of the translation.  A breaker is described in lines 456-462 as being turned on after the speed of the turbine and the mains frequency is synchronized.
Lines 473-474 and 485 describe a turbine controller taking control of the process after the hydraulic fluid is used to at least partially drive the turbine, whereby the start-up converter is optionally turned off or left on until synchronization speed is achieved.  
For claims 20-21, Schechner teaches in lines 406-407 and 456-462 of the translation that the hydraulic machine is coupled to an electrical grid by closing a circuit breaker therebetween.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Publication WO2005/073550 A1 (Schechner hereinafter) in view of United States Patent No. 9,429,136 B2 (Kusunoki et al. hereinafter).
Schechner may not disclosure the type of machine being a fixed speed electric machine or a variable speed doubly-fed electric machine.  
Kusunoki et al. however, evidence the well-known use of the two types of claimed electric machines in col. 1, lines 29-41 for a hydraulic machine that generates power.
Because Schechner already teaches an electric machine of a hydraulic turbine, but not the specific type of electric machine, but Kusunoki et al. evidence the known use of fixed speed and variable speed, doubly fed electric machines for hydraulic turbines, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use as the disclosed electric machine of Schechner one of the previously known fixed speed or variable speed, doubly fed electric machines of Kusunoki et al. for the purpose of choosing a specific type of known electrical machine compatible with hydraulic turbines.  
 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Publication WO2005/073550 A1 (Schechner hereinafter) in view of United States Patent Application Publication No. 2005/0225302 A1 (Herzog et al. hereinafter).
Schechner may not a static frequency converter connected to the electric power source.  

Because Schechner already teaches synchronous frequency, but a static frequency converter, but Herzog i et al. evidence the known use of static frequency converters for synchronizing turbines with the external current network, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a static frequency converter, as taught in Herzog et al. to the electrical machine of Schechner for the purpose controlling the generator to a synchronized frequency with the external current network.    

Claims 16-18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over French Patent Publication FR 2324895 A1 (the ‘895 application hereinafter) as applied to claims 14 and 22 above, and further in view of United States Patent No. 6,784,565 B2 (Wall et al. hereinafter).
The ‘895 application fails to detail the electrical components of the invention.  
For claim 16, Wall et al. teach a variable frequency drive (94, 96 FIG. 5) connected to an electrical grid and to a drive of a turbine device to assist in starting the turbine (see col. 4, lines 9-14).  
Wall et al. teach a utility grid 18 in col. 3, lines 23-25 for starting the turbine (see col. 4, lines 15-25). See also 108 in FIG. 5.
Wall et al. teach in col. 3, lines 20-22 the alternative use of a battery 20 for starting the turbine (see col. 4, lines 26-36).   See also 116 in FIG. 5.
FIG. 4 and its related disclosure in col. 5, lines 10-22 show the use of a DC/AC converter 72 between the battery 86 and the turbine 76.
Because the ‘895 application already teaches the application of electrical torque from the grid or a battery during a transition stage, and the ‘895 application teach a similar application of torque during 
The ‘895 application similarly teaches a feedback loop in col. 4, lines 16-25.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799